Citation Nr: 1016358	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  96-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for chronic chemical 
substance hypersensitivity, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to an initial disability rating in excess of 
40 percent for chronic fibromyalgia.

4.  Entitlement to a disability rating in excess of 20 
percent for complex regional pain syndrome, a.k.a. reflex 
sympathetic dystrophy (RSD), of the right upper extremity 
(formerly termed "a right shoulder disability" and "right-
sided C-7 radiculopathy").  

5.  Entitlement to a disability rating in excess of 10 
percent for post-operative residuals of a right heel 
Haglund's deformity.

6.  Entitlement to a disability rating in excess of 10 
percent for post-operative residuals of a left heel Haglund's 
deformity.  

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 
1985 and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995, September 1997, 
January 1998, and February 1999 rating determinations of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  The issues before the Board today 
were remanded in October 2003, June 2005, and January 2007for 
further evidentiary and procedural development.  As discussed 
below, the Board finds that there was substantial compliance 
with its remand directives; thus, it may proceed with a 
decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Veteran originally filed a claim of entitlement to 
service connection for PTSD; however, medical records contain 
evidence of other psychiatric diagnoses in addition to PTSD, 
including major depressive disorder.  As such, the Board has 
re-characterized the issue as entitlement to an acquired 
psychiatric disorder, as shown on the title page of this 
decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009) (a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of her mental 
illness).

The issues of service connection for an acquired psychiatric 
disorder, including PTSD, and a chronic chemical substance 
hypersensitivity are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular 
disability rating for fibromyalgia; there is no competent 
evidence that this disability is manifested by additional 
symptomatology not contemplated by the schedular criteria; it 
also does not present exceptional or unusual circumstances 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

2.  Throughout this appeal, RSD of the right upper extremity 
has been manifested by symptomatology which most closely 
approximates no more than moderate neuritis of all radicular 
groups in the dominant (major) upper extremity.  

3.  Throughout this appeal, post-operative residuals of a 
Haglund's deformity of the bilateral heels have been 
manifested by symptomatology which constitutes no more than 
moderate limitation of motion of the ankle and/or moderate 
injury of the foot.  

4.  Throughout this appeal, the Veteran's well-healed post-
operative scars of the right and left heel have been painful 
on examination.  

5.  The evidence of record demonstrates that the Veteran's 
service-connected disabilities render her unable to secure or 
follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 40 percent for chronic fibromyalgia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (2009).

2.  The criteria for a 40 percent disability rating, and no 
more, for RSD of the right upper extremity have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.20, 
4.123, 4.124a, Diagnostic Code 8613 (2009).  

3.  The criteria for a disability rating in excess of 10 
percent for post-operative residuals of a Haglund's deformity 
of the right heel have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5019, 5271, 
and 5284 (2009).  

4.  The criteria for a disability rating in excess of 10 
percent for post-operative residuals of a Haglund's deformity 
of the left heel have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5019, 5271, and 
5284 (2009).  

5.  The criteria for a separate 10 percent rating for post-
operative scarring of the right heel have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (prior to October 23, 2008).  

6.  The criteria for a separate 10 percent rating for post-
operative scarring of the left heel have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (prior to October 23, 2008).  

7.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Initially, with regard to the Veteran's claim for TDIU, the 
Board observes that it is granting the entire benefit sought 
on appeal.  Thus, no purpose would be served by undertaking 
an analysis of whether there has been compliance with the 
notice and duty to assist requirements set out in the VCAA.  
As for the remaining claims decided herein, the claims file 
reveals that a January 2007 letter satisfied VA's duty to 
notify requirements.  See generally Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), affm'g in part, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  In this regard, 
this letter informed the Veteran of the requirements needed 
to establish entitlement to a higher disability rating for 
her service-connected disabilities on appeal.  It also 
requested that she provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

Ideally, the notice and assistance provisions of VCAA should 
be provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are, as in this 
case, not prejudicial to the claimant.  Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Pelegrini, 18 Vet. App. at 121.  In the 
present case, the Veteran was provided ample opportunity to 
meaningfully participate in the adjudicatory process and 
following the issuance of the January 2007 VCAA letter these 
issues were readjudicated an a September 2009 supplemental 
statement of the case was sent to the Veteran.  See 
Pelegrini, 18 Vet. App. at 120; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  Furthermore, the Veteran has not provided any 
specific contention that she was prejudiced by the timing of 
this letter.  Thus, the Board finds no prejudice in 
proceeding with the current appeal.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (held that except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. § 
3.159(b) by not informing the claimant of the information and 
evidence necessary to substantiate the claim, the burden of 
proving harmful error must rest with the party raising the 
issue).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the claim decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant VA and non-VA treatment records that 
pertain to those claims decided herein.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding these issues.  

The Board acknowledges that the Veteran submitted a copy of 
her January 2010 disability award letter from the Social 
Security Administration (SSA) to the VA in March 2010; the 
disabilities upon which this award is based are not 
identified in the letter.  The United States Court of Appeals 
for the Federal Circuit held in Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010), that the VA has a duty to obtain SSA 
records if there exists a reasonable possibility that the 
records could help a veteran substantiate her claim(s) for 
benefits.  For the foregoing reasons, the Board finds that 
the Veteran's SSA records are not relevant to her current 
claims on appeal; thus, a remand is not necessary to obtain 
these records for those claims decided herein.  Id.

First, the Board notes that the Veteran's SSA records, which 
likely contain evidence regarding her employability, are 
potentially relevant to her claim for TDIU.  However, as 
noted above, the Board is granting this appeal, and therefore 
remanding this appeal would only further delay a favorable 
outcome for the Veteran.  As for the Veteran's increased 
rating claims on appeal, the Veteran has not indicated that 
her SSA records contain medical evidence that is not already 
contained within the current claims file.  In this regard, 
the Veteran has stated multiple times throughout this appeal 
that she receives treatment for her service-connected 
disabilities at VA facilities, and treatment records from 
these VA facilities have previously been associated with the 
claims file.  Thus, absent any indication that the SSA 
disability file contains additional information that is 
relevant to the increased rating claims on appeal, the Board 
finds that such records would only be duplicative of the 
current evidence of record, and therefore a remand for these 
records is unnecessary.  

In addition to the above development, the Veteran was 
afforded multiple VA examinations during the pendency of 
these increased rating appeals for the specific purpose of 
evaluating the current manifestations and severity of her 
disabilities.  Although not all of these examinations were 
conducted with a review of the Veteran's claims file, the 
Board observes that complete medical histories were obtained 
at each examination, physical examinations were completed, 
and findings pertinent to the specific rating criteria at 
issue were provided.  Additionally, the Board finds that the 
record contains at least one VA examination, namely, the 
August 2009 examination, that contains sufficient discussion 
as to the functional impact of the Veteran's service-
connected disabilities on appeal and their related symptoms 
on her daily life and employment.  Absent any specific 
assertion by the Veteran as to a specific inadequacy of any 
of the examinations of record, the Board finds that they are 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009).  
See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA 
must ensure that any VA examination undertaken during an 
appeal is adequate for rating purposes).  

Finally, the Board observes that the issues decided herein 
have been remanded on multiple occasions for additional 
evidentiary and procedural development.  See Board Remands 
dated in October 2003, June 2005, and January 2007.  
Pertinent to the claims decided herein, the Board notes that 
outstanding VA treatment records requested in the June 2005 
remand were obtained from the VA Outpatient Clinic and VA 
Medical Center in Rockford, Illinois, and Madison, Wisconsin.  
Also, the Veteran was asked to provide the names and address 
of any providers who treated his service-connected bilateral 
heel disability since March 2005.  

In January 2007, the Board directed the agency of original 
jurisdiction to verify all periods of active duty, active 
duty for training (ACDUTRA), and inactive duty for training 
(INACDUTRA), and ensure that all service treatment records 
were of record.  Service records already associated with the 
claims file prior to January 2007 reflect that the Veteran 
served on active duty from April 1984 to April 1985 and from 
November 1990 to August 1991; service treatment records 
associated with these periods of service are on file.  

The Veteran's DD 214 for her second period of active duty 
service also reflects that she served in the U.S. Army 
Reserve for nearly six years, yet no delineation is made 
between ACDUTRA and INACDUTRA service.  A review of the 
service treatment records associated with the claims file 
prior to January 2007 reveals treatment records dated between 
the Veteran's two periods of verified active duty service.  
Thus, the Board is satisfied that the Veteran's Reserve 
service treatment records have also been obtained.  

Unfortunately, documents of record demonstrate that attempts 
to obtain information regarding the Veteran's ACDUTRA and 
INACDUTRA dates of service from the National Personnel 
Records Center and the Veteran's former Reserve unit were 
unsuccessful.  Notably, an April 2009 reply from the 
Veteran's Reserve unit appears to suggest that all avenues of 
information have not yet been exhausted and that information 
regarding her specific ACDUTRA and INACDUTRA dates may be 
available.  Under these circumstances, it could be said that 
there has not been substantial compliance with this remand 
directive and another remand is necessary.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

However, the Board finds that further remanding this appeal 
to pursue additional avenues is unnecessary and would result 
in no benefit flowing to the Veteran.  In this regard, the 
Veteran has not asserted that any of her disabilities on 
appeal were incurred during a period of ACDUTRA or INACDUTRA; 
such theory is also not suggested by the evidence of record.  
See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (the 
VA must consider all possible theories of entitlement raised 
by the claimant or the evidence of record).  Rather, the 
Veteran contends that her disabilities occurred during her 
second period of active duty service while she was serving in 
Southwest Asia.  Seeing as the information regarding her 
specific ACDUTRA and INACDUTRA dates is therefore not 
relevant to any of the claims on appeal, and absent any 
specific assertion by the Veteran that she has been 
prejudiced in some way by this error, the Board finds no harm 
in moving forward with a decision on those issues it deems 
complete.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(held that except for cases in which VA has failed to meet 
the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue).  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Furthermore, as discussed above, the Board 
finds that there has been substantial compliance with its 
remand directives.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (a remand by the Board confers upon the claimant, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand).  See also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board 
is satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations and 
the record is ready for appellate review.  

Additional Evidence Received

Initially, the Board observes that the Veteran submitted 
evidence in support of her claims without a waiver of review 
by the agency of original jurisdiction that was received in 
January and March 2010.  Such evidence includes duplicative 
treatment records and reports, an SSA award letter, and a 
letter from the Office of the Secretary of Defense regarding 
in-service chemical exposure.  With regard to the "new" 
evidence, the Board notes that the information provided in 
this evidence is not material to the bases for the Board's 
decisions below.  Therefore, this evidence is not 
"pertinent" as defined at 38 C.F.R. § 20.1304(c) (2009), 
and a remand for AOJ consideration is not required.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2009).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

I. Chronic Fibromyalgia

Treatment and examination reports, along with lay evidence, 
dated throughout this appeal reflect that the Veteran 
receives little relief for symptoms associated with service-
connected fibromyalgia.  In short, this disability is 
manifested by widespread aching and pain throughout her body, 
near-constant fatigue, headaches, irritable bowel and bladder 
problems, and mood disturbances.  See, e.g., VA Examination 
Reports dated in December 1995, June 2003, and August 2009.  

Service connection was granted for chronic fibromyalgia by RO 
rating decision dated in March 2005; a 40 percent initial 
disability rating was assigned effective from March 11, 2004 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2009).  
This diagnostic code provides for no more than a 40 percent 
maximum schedular rating for fibromyalgia that is 
characterized by widespread musculoskeletal pain and tender 
points, without or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headaches, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that are constant, or nearly so, and refractory to 
therapy.  Id.  Absent any indication that the Veteran's 
fibromyalgia is characterized by additional symptomatology 
that is not contemplated by Diagnostic Code 5025, the Board 
concludes that she is already in receipt of the maximum 
schedular disability rating applicable to her service-
connected disability.  As such, her claim must be denied.  

The Board observes that the above determination is based upon 
application of the pertinent provisions of VA's Rating 
Schedule.  The purpose of the Rating Schedule is to 
compensate a veteran for the average impairment in earning 
capacity resulting from her service-connected disability.  
38 C.F.R. § 4.1 (2009).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the disability.  Id.  
However, in some cases a disability may present exceptional 
or unusual circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2009).  In these cases, a referral for consideration of an 
extra-schedular rating is warranted.  Id.  

In the present case, the Veteran's accredited representative 
asserts that referral for extraschedular consideration.  More 
specifically, her representative contends that a referral for 
extraschedular consideration is warranted in light of an 
opinion in the August 2009 VA examination report that the 
Veteran's right upper extremity disability and fibromyalgia 
restrict her from working any job.  See Informal Hearing 
Presentation dated in February 2010.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then her disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

First, the Board observes that the criteria pertaining to 
fibromyalgia in the Rating Schedule appear to adequately 
address those symptoms experienced by the Veteran.  
Additionally, evidence reflects that despite her fibromyalgia 
the Veteran continued to work full-time for most of this 
appeal.  See, e.g., VA Examination Report dated in June 2003 
(she is able to complete her job as a customer service 
representative without difficulty).  Finally, as discussed in 
more detail below, the August 2009 opinion clearly indicates 
that the Veteran's employability issues are a function of 
multiple service-connected disabilities, which includes her 
fibromyalgia.  Thus, while the Board acknowledges that 
fibromyalgia has some impact on her industrial capacity, it 
finds that any reduction in earning capacity is adequately 
captured by her current 40 percent initial disability rating.  
Therefore, no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995); 38 C.F.R. § 3.321(b)(1).  

In reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. RSD of the Right Upper Extremity

Historically, the Veteran was awarded service connection for 
a right shoulder disability by RO rating decision dated in 
May 1993 and assigned an initial disability rating of 10 
percent pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5301 
(2009).  This diagnostic code was applicable to muscle 
injuries of the shoulder girdle and arm.  See id.  The 
Veteran filed an increased rating claim in January 1995.  
Thereafter, in September 1997, the RO recharacterized the 
Veteran's service-connected disability as right-sided C-7 
radiculopathy and increased her disability rating from 10 
percent to 20 percent, effective January 4, 1995, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1997), which 
pertains to intervertebral disc syndrome.  More recently, in 
September 2009, the RO recharacterized the Veteran's service-
connected disability as complex regional pain syndrome 
(a.k.a. reflex sympathetic dystrophy (RSD)) of the right 
upper extremity and continued the 20 percent disability 
rating effective August 27, 2009, pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8510 (2009).  

Initially, the Board observes that all effort should be made 
to consider the most appropriate diagnostic code based on a 
veteran's diagnosis and manifestations of her service-
connected disability.  See 38 C.F.R. §§ 4.21, 4.27 (2009).  
As evidenced by the above discussion, the Veteran's service-
connected right upper extremity disability has been rated 
according to diagnostic criteria pertaining to muscle 
injuries, orthopedic disabilities, and neurological 
conditions.  Absent competent evidence that indicates which 
diagnostic criteria most accurately describes her service-
connected disability, the Board must consider her increased 
rating claim under all of these criteria.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.2.  See also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is 
prohibited from making conclusions based on its own medical 
judgment).

In the present case, the Board finds that the Veteran's 
service-connected disability is best described as a 
neurological condition, and should therefore be rated under 
diagnostic criteria applicable to such disabilities.  In this 
regard, the Veteran was evaluated by a VA physician in August 
2009, in part, for the purpose of determining the appropriate 
diagnosis for her right upper extremity disability.  
Following an examination of the Veteran and an extensive 
review of her service and post-service treatment records, the 
VA physician opined that the most accurate diagnosis is 
complex regional pain syndrome (also known as RSD).  
Moreover, it was his opinion that this syndrome had not 
developed recently but, rather, is the same condition the 
Veteran had during service and since service.  The August 
2009 VA examiner acknowledged that the Veteran had previously 
been diagnosed with a right shoulder disability as well as C-
7 radiculopathy, but concluded that neither of these 
diagnoses is supported by the clinical evidence of record.  
Finally, he noted that while there is lay evidence of neck 
pain and objective evidence of cervical degenerative changes, 
such findings are attributable to fibromyalgia and age-
related changes, respectively, and not associated with her 
service-connected RSD of the right upper extremity.  

As discussed in more detail below, the signs and symptoms 
associated with the Veteran's service-connected right upper 
extremity disability have remained consistent throughout this 
appeal.  Thus, absent any evidence to the contrary, the Board 
will attribute all of these symptoms to RSD, as diagnosed by 
the August 2009 VA examiner, rather than any shoulder and/or 
cervical condition, including any muscle injury or orthopedic 
disability.  And seeing as RSD is defined as a series of 
changes caused by the sympathetic nervous system, marked by 
pallor or rubor, pain, sweating, edema, or osteoporosis, 
following muscle sprain, bone fracture, or injury to nerves 
or blood vessels, the Board finds that it is most 
appropriately rated pursuant to diagnostic criteria 
applicable to neurological conditions.  See Dorland's 
Illustrated Medical Dictionary, 581 (30th ed. 2003).  

The Veteran's neurological disability is currently rated 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2009), 
which is applicable to paralysis of the upper radicular group 
(fifth and sixth cervicals).  Complete paralysis contemplates 
lost or severely affected shoulder and elbow movements with 
hand and wrist movements not affected.  Id.  A review of the 
record, however, reveals that the Veteran has complained of 
pain and numbness throughout her right upper extremity, 
including the third, fourth, and fifth digits of the hand.  
See, e.g., VA Examination Report dated in December 1995.  She 
has also complained pain throughout all ranges of motion, 
although there is no indication of any significant loss of 
movement.  See VA Examination Report dated in August 2009.  

The Board notes that there is no specific diagnostic code for 
RSD of the upper extremity.  Thus, it must choose a 
diagnostic code that represents a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (20009).  Neuritis, as 
defined by 38 C.F.R. § 4.123 (2009), is characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, and appears to 
contemplate those symptoms, as briefly described above, that 
are most analogous to the Veteran's service-connected RSD.  
Furthermore, the distribution of these symptoms throughout 
the right upper extremity is best described by the nerves of 
all the radicular groups, as such nerves affect all movement 
and function of the upper extremity, including the shoulder, 
elbow, wrist, and hand.  Thus, absent a specific diagnostic 
code for RSD of the upper extremity, the Board finds that the 
Veteran's disability is best rated pursuant to Diagnostic 
Code 8613, which applies to neuritis of all radicular groups.  

According to VA law and regulations, a maximum schedular 
rating of 70 percent is warranted for severe neuritis of the 
dominant (major) extremity.  See 38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Codes 8513 and 8613 (2009).  Additionally, a 40 
percent rating is warranted for moderate neuritis and a 20 
percent rating is warranted for mild neuritis.  Finally, the 
maximum rating which may be assigned for neuritis not 
characterized by organic changes will be that for moderate 
incomplete paralysis, or 40 percent.  38 C.F.R. § 4.123.  

As briefly discussed above, the Veteran has complained of 
pain in the right upper extremity throughout this appeal 
which increases with activity.  Additionally, she reports 
numbness throughout the extremity either with use or when she 
raises her arm above shoulder level.  Finally, the Veteran 
occasionally describes a sensation in which it feels as 
though her right shoulder has dislocated.  Turning to 
clinical evidence of record, physical examinations conducted 
throughout this appeal demonstrate positive reports of 
tenderness to palpation of the biceps and clavicle as well as 
reproduction of reported numbness when the arm is elevated 
above ninety degrees.  There is also evidence of full 
strength and motor function throughout and negative 
impingement signs (except at the January 1995 VA 
examination).  Treatment and examination reports expressly 
note that there is no clinical evidence of instability, 
apprehension, or recurrent dislocation.  Range of motion 
testing of the right shoulder throughout this appeal has been 
relatively varied, with findings of full, or nearly full, 
range of motion often noted.  See, e.g., VA Examination 
Report dated in January 1995; VA Joints Examination Report 
dated in November 1996; VA Examination Report dated in June 
2003.  Most recently, in August 2009, the Veteran was able to 
demonstrate 176 degrees of flexion (out of 180 degrees), 160 
degrees of abduction (out of 180 degrees), and full rotation, 
though pain was noted with all motion.  

Under the above circumstances, the Board finds that the 
Veteran's RSD of the right upper extremity has been 
characterized throughout this appeal by symptomatology most 
consistent with that of moderate neuritis.  In this regard, 
she complains of constant and significant pain in the right 
upper extremity along with sensory disturbances that are 
reproducible when she raises her arm above shoulder level.  
There is also some evidence of decreased function due to pain 
with movement.  The Board concludes, however, that a severe 
rating is not warranted because there is no evidence of any 
organic changes of the right upper extremity including, 
muscle atrophy, decreased strength, or impingement of any 
nerve.  The Board acknowledges that electromyography (EMG) 
studies completed during this appeal noted findings of 
radiculopathy in the cervical distribution; clinical 
evaluation, however, did not support such findings.  See, 
e.g., VA Outpatient Note dated in January 1996; VA 
Examination Report dated in August 2009.  

The Board's determination is based upon both the medical and 
lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006) (Board must address veteran's lay 
assertions).  In this regard, the Board has carefully 
considered the Veteran's subjective reports of pain and 
numbness as well as clinical findings regarding limitation of 
movement and function as well as sensory and motor testing.  
Subjective lay evidence alone is not sufficient, in the 
Board's opinion, to support a finding of severe neuritis, and 
as discussed above the clinical evidence of record does not 
demonstrate a severe disability picture because there is no 
indication of organic changes.  Moreover, as the Veteran's 
disability picture has remained steady throughout this 
appeal, the Board concludes that it need not consider whether 
to assign a staged disability rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Therefore, with consideration of the foregoing, the Board 
concludes that the Veteran is entitled to no more than a 40 
percent disability rating throughout this appeal for RSD of 
the right upper extremity.  The Board has already discussed 
why the consideration of alternate diagnostic criteria is not 
appropriate.  Similarly, it has explained why the Veteran's 
assertions alone cannot constitute competent evidence that 
provides a basis for the assignment of higher rating(s).

Finally, the Board has considered whether the record raises 
the matter of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  Pertinent to the Board's determination, 
the criteria in the Rating Schedule pertaining to the 
Veteran's right upper extremity disability focus on pain, 
sensory disturbances, loss of strength and function, and 
organic changes of the nervous system.  Thus, the Board is 
satisfied that the Rating Schedule adequately addresses the 
functional impairment and symptomatology associated with this 
disability and any loss in earning capacity.  Cf. Smallwood 
v. Brown, 10 Vet. App. 93, 97-8 (1997) (the Board was 
required to consider whether referral for an extra-schedular 
rating was warranted where a medical examiner stated that a 
foul-smelling odor related to the veteran's osteomyelitis 
precluded employment in a confined space with other workers).  
Referral for extra-schedular consideration is therefore not 
warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

The Board acknowledges that the August 2009 VA examiner 
concluded that the Veteran's right upper extremity 
disability, combined with her fibromyalgia, restrict her from 
working any job.  However, as above, it is the combination of 
these disabilities, and not her right upper extremity 
disability alone, which significantly impact her 
employability.  Again, the Veteran was able to obtain and 
maintain work throughout most of this appeal without any 
evidence of marked interference with such employment such as 
to extended and/or frequent absences due to right upper 
extremity problems.  The Board is therefore of the opinion 
that marked interference with employment has not been shown 
and the 40 percent disability rating awarded in this decision 
reasonably describes the disability level and impairment in 
earning capacity due RSD of the right upper extremity.  Thus, 
no extra-schedular referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R. 
§ 3.321.

In reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III. Post-operative Residuals of a Haglund's Deformity 

Historically, the Veteran has been assigned separate 10 
percent disability ratings for post-operative residuals of a 
Haglund's deformity of the bilateral heels pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5284-5273 (2009).  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2009).  In the present case, 
the hyphenated diagnostic code assigned by the RO reflects 
that other foot injuries (Diagnostic Code 5284) is the 
service-connected injury and that malunion of the os calcis 
or astragalus (Diagnostic Code 5273) is the predominant 
residual condition.  See id.  See also 38 C.F.R. § 4.71a 
(2009).  

As with her right upper extremity disability, all effort 
should be made to consider the most appropriate diagnostic 
code based on the Veteran's diagnosis and manifestations of 
her service-connected bilateral heel disability.  See 38 
C.F.R. § 4.21.  In the present case, the competent evidence 
of record does not demonstrate that her service-connected 
post-operative residuals of a Haglund's deformity of either 
heel are manifested by malunion of the os calcis or 
astragalus.  In fact, x-ray evidence dated throughout this 
appeal demonstrates no abnormality of the foot/heel that has 
been attributed to the Haglund's deformities that developed 
during active duty service and were removed shortly after the 
Veteran's separation from active duty.  

Haglund's deformity (or disease) is defined as bursitis in 
the region of the Achilles tendon.  Dorland's Illustrated 
Medical Dictionary, 534 (30th ed. 2003).  Such definition is 
consistent with the disability picture as described in the 
Veteran's service and post-service treatment records which 
show the development of "pump bumps" on her bilateral heels 
which were characterized by pain and were eventually removed 
surgically.  Bursitis is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2009) and provides that it will be 
rated on limitation of motion of the affected parts as 
degenerative arthritis (Diagnostic Code 5003).  

In the present case, the affected part(s) of the Veteran's 
body are her heels, which are painful to the touch at the 
site of the prior osteotomies as well as painful at the site 
of the insertion of the Achilles tendon.  See, e.g., VA 
Examination Reports dated in January 1995, November 1996, and 
June 2003.  The January 1995 VA examination report reflects 
that the Veteran continues to have Achilles tendonitis at the 
insertion of the Achilles and calcaneus where her "pump 
bumps" were removed.  This symptomatology suggests the 
affected joint may be the ankle.  

Diagnostic Code 5271 pertains to limited motion of the ankle 
and provides for a 10 percent rating for moderate limitation 
of motion and a 20 percent rating for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009).  
Higher ratings are available under the Rating Schedule, but 
are not for application here as there is no evidence of 
ankylosis of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5270 (2009).  Another potentially applicable diagnostic 
code is Diagnostic Code 5284, which pertains to "other foot 
injuries," and provides for a 10 percent rating, a 20 
percent rating, and a 30 percent rating for moderate, 
moderately severe, and severe foot injuries, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).  

The Veteran's treatment and examination reports demonstrate 
that she experiences bilateral heel pain at the site of her 
excised Haglund's deformities which makes wearing closed-heel 
shoes difficult.  Objective examination throughout this 
appeal demonstrated good gastroc strength as well as intact 
circulation, motion, and sensation in the heel.  Dorsiflexion 
was measured at no fewer than 15 out of 20 degrees, and 
plantar flexion was measured at no fewer than 25 out of 45 
degrees.  See VA Examination Report dated in November 1996.  
The Veteran reported wearing arch supports and heel cushions 
at various times during the appeal, but there did not appear 
to be any significant alteration in her gait due to residuals 
of Haglund's deformity.  See, e.g., VA Muscle Examination 
Report dated in December 1996 (adequate gait); VA Examination 
Report dated in August 2009.  

With consideration of the above evidence and the Veteran's 
own lay reports of pain, the Board concludes that her 
service-connected post-operative residuals of the bilateral 
heels demonstrate no more than a moderate disability of the 
ankle and/or foot.  In this regard, the predominant symptom 
associated with her post-operative residuals is continued 
heel pain at the insertion site of the Achilles tendon.  
Absent additional clinical findings, including evidence of 
marked limitation of motion, the Board finds that the 
currently assigned 10 percent disability ratings accurately 
describe the impairment caused by her current heel 
disabilities.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In the present case, the Veteran has reported 
bilateral heel pain without palpation and with prolonged 
standing; such symptomatology is contemplated by her current 
10 percent ratings.  However, several examination reports, 
including the January 1995 VA examination report, also note 
that there is tenderness to palpation of her well-healed 
osteotomy incisions.  According to 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to October 23, 2008), a 10 
percent disability rating is warranted for a superficial scar 
that is painful on examination.  Painful scarring does not 
appear to be contemplated by the diagnostic criteria of 
38 C.F.R. § 4.71a.  Thus, it appears that the Veteran is 
entitled to separate 10 percent ratings for her painful 
bilateral operation scars in addition to her current 10 
percent ratings for post-operative residuals of a Haglund's 
deformity.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition); 38 C.F.R. § 4.14 (2009).

The Board finds no additional basis, however, upon which to 
assign a higher disability rating as a review of the record, 
to include the medical evidence, fails to reveal any 
additional functional impairment associated with these 
disabilities to warrant consideration of alternate rating 
codes.  As previously discussed, application of Diagnostic 
Code 5273 is not appropriate as there is no competent 
evidence of malunion of the os calcis or astragalus.  
Similarly, Diagnostic Codes 5272 and 5274 do not apply 
because there is no evidence of ankylosis of the 
subastragalar or tarsal joint or evidence that the Veteran 
has undergone an astragalectomy of either foot.  Finally, the 
Board acknowledges that the Veteran was observed to have 
decreased light touch and pinprick sensation of her right 
foot at the December 1996 VA muscle examination, however such 
symptomatology was not found on additional examination and 
also was never attributed to her service-connected post-
operative residuals of a Haglund's deformity.  

In sum, the Board finds that a preponderance of the evidence 
is against the assignment of disability ratings in excess of 
10 percent for post-operative residuals of a Haglund's 
deformity of the bilateral heels.  As the Veteran's 
disability picture has remained fairly stable throughout this 
appeal, with the exception of occasional flare-ups of pain 
and discomfort, the Board further concludes that staged 
ratings are not for application.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Finally, as there is evidence 
throughout this appeal of post-operative scars that are 
painful on examination, the Board finds that separate 10 
percent ratings should be granted.  

As with the above-discussed disabilities, the Board has 
considered whether the record raises the matter of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).  However, as 
noted above, the predominant symptom associated with the 
Veteran's disability is pain, and the Board is satisfied that 
the Rating Schedule adequately addresses the functional 
impairment and symptomatology associated with this pain as 
well as any loss in earning capacity.  Cf. Smallwood, 10 Vet. 
App. at 97-8.  Finally, the record does not reflect that 
factors such frequent hospitalization or marked interference 
with employment are present as a result of the Veteran's 
bilateral heel disability.  In this regard, the Veteran 
indicated at her June 2003 VA examination that her job did 
not require her to stand on her feet; thus, there was no 
interference with her job.  Thus, it appears that the 
schedular criteria adequately compensate for any loss in 
earning capacity, and referral for extra-schedular 
consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.

In reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. TDIU

Entitlement to TDIU was denied by RO rating decision dated in 
February 1999.  The Veteran filed a notice of disagreement as 
to this issue, and recently, in December 2009, she perfected 
an appealed as to this issue.  See VA Form 9 received in 
December 2009.  

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to a veteran's level of education, special training and 
previous work experience in arriving at a conclusion, but not 
to her age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  In reaching a 
determination regarding TDIU, the central inquiry is 
"whether a veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Historically, and with consideration of the awards provided 
in the present decision, the Veteran is in receipt of the 
following disability ratings:  40 percent for chronic 
fibromyalgia as of March 11, 2004; 40 percent for RSD of the 
right upper extremity as of January 4, 1995; 10 percent for 
post-operative residuals of a Haglund's deformity of the 
right heel as of January 1, 1992; 10 percent for post-
operative residuals of a Haglund's deformity of the left heel 
as of January 1, 1992; 10 percent for post-operative scarring 
of the right heel as of January 4, 1995; 10 percent for post-
operative scarring of the left heel as of January 4, 1995; 
and zero percent for residuals of a right breast lump as of 
August 21, 1981.  The combined rating of these disabilities 
is 60 percent as of January 4, 1995, and 80 percent as of 
March 11, 2004.  See 38 C.F.R. §§ 4.25, 4.26 (2009).  The 
Veteran therefore meets the schedular percentage requirements 
for entitlement to TDIU as of March 11, 2004.  38 C.F.R. 
§ 4.16(a).  

A number of the Veteran's service-connected disabilities were 
evaluated in June 2003.  At such time, she reported that she 
was working full time as a customer service representative 
and that while she felt fatigued during work, she was able to 
complete all of her duties.  Thereafter, the Veteran was 
evaluated in August 2009 for the specific purpose of 
evaluating her employability.  An employment history was not 
taken, however evidence previously associated with the claims 
file indicated that the Veteran had not worked for the past 
two years.  See VA Neurology Note dated in April 2006.  The 
Veteran also told the August 2009 VA examiner that she was 
unable to work due to fibromyalgia and her right upper 
extremity disability.  

Following an examination of the Veteran and a review of the 
claims file (including service and post-service treatment 
records), the August 2009 VA physician opined that the 
Veteran's service-connected fibromyalgia and RSD of the right 
upper extremity "would restrict her from working any job."  
Such opinion was based on the fact that RSD affects the 
Veteran's dominant hand, causes significant pain, and, along 
with her fibromyalgia, has been unresponsive to treatment.  
The Board finds that the thoroughness of the August 2009 
opinion entitles it to significant probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the 
relevant inquiry when assessing the probative value of a 
medical opinion is whether the opinion reflects application 
of medical principles to an accurate and complete medical 
history).  

The remaining evidence of record does not contain an opinion 
of equal significance that the Veteran is able to obtain and 
maintain employment in spite of her service-connected 
disabilities.  Thus, with consideration of the August 2009 
opinion and the clinical findings as discussed earlier, the 
Board is satisfied that the competent evidence of record 
demonstrates that the Veteran's service-connected 
disabilities render her unemployable.  Specifically, such 
disabilities limit her ability to perform any type of work.  
As such, the Board concludes that entitlement to TDIU has 
been established and her appeal is granted.  38 C.F.R. 
§ 4.16.  


ORDER

Entitlement to an initial disability rating in excess of 40 
percent for chronic fibromyalgia is denied.

A disability rating of 40 percent, and no more, is granted 
for complex regional pain syndrome, a.k.a. reflex sympathetic 
dystrophy (RSD), of the right upper extremity (formerly 
termed "a right shoulder disability" and "right-sided C-7 
radiculopathy") for the entirety of this appeal.  

Entitlement to a disability rating in excess of 10 percent 
for post-operative residuals of a right heel Haglund's 
deformity is denied.

Entitlement to a disability rating in excess of 10 percent 
for post-operative residuals of a left heel Haglund's 
deformity is denied.

A separate 10 percent rating is granted for post-operative 
scarring of the right heel for the entirety of the appeal.  

A separate 10 percent rating is granted for post-operative 
scarring of the left heel for the entirety of the appeal.  

Entitlement to TDIU is granted.


REMAND

The Board finds that a remand is necessary with respect to 
the Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, including PTSD, because, as 
discussed further below, there are outstanding relevant VA 
treatment records and additional development is necessary to 
attempt to verify her claimed stressor(s).  A remand is also 
necessary as to the issue of entitlement to service 
connection for a chronic chemical substance hypersensitivity 
because additional medical evidence is necessary to decide 
the claim.  

I. Acquired Psychiatric Disorder, Including PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2009).  With regard to the first element, 
a diagnosis of PTSD must conform to the criteria provided in 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125(a) 
(2009).  

In the present case, VA examinations dated in December 1995, 
November 1996, and June 2003 failed to diagnose the Veteran 
with PTSD.  However, the June 2003 VA examiner discussed a 
number of contemporaneous VA treatment records dated in 
February and May 2001 which contain a DSM-IV diagnosis of 
PTSD.  Additionally, a number of more recent VA treatment 
records show that the Veteran has a history of PTSD or show 
PTSD as an "active problem."  See VA Triage Note dated in 
July 2004; VA Psychiatric Note dated in March 2006.  Relevant 
to the current remand, the claims file does not contain 
complete psychiatric or mental health clinic records for the 
period from 2001 through the present, including the February 
and May 2001 treatment records discussed in the June 2003 VA 
examination report.  As such records are clearly relevant to 
the current appeal, the Board finds that a remand is 
necessary to obtain these outstanding VA treatment records.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).  

Turning to the second element of service connection for PTSD, 
the Veteran contends that she is entitled to service 
connection for PTSD for experiences which occurred while 
serving in the Persian Gulf.  More specifically, she has 
mentioned an incident in which her unit was bombed while 
asleep in Kin Khalid Military City (KKMC) in Saudi Arabia; no 
date has been provided for this event.  The Veteran also 
described an incident at the June 2003 VA examination in 
which chemical alarms went off while her unit was under a 
bomb attack in January 1991.  

Where a claimed stressor is not related to combat, "credible 
supporting evidence" is required and "the appellant's 
testimony, by itself, cannot as a matter of law, establish 
the occurrence of a noncombat stressor."  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The requisite additional 
evidence need not be found in an appellant's service records, 
but may be obtained from alternative sources of evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table).  

In the present case, no attempt has been made by the agency 
of original jurisdiction (AOJ) to verify the January 1991 
bombing of the Veteran's unit, the 12th Medical Detachment, 
and whether chemical alarms were triggered.  Under the 
circumstances, the Board finds that the AOJ should prepare a 
report detailing the stressor identified by the Veteran and 
contact the JSRRC, and any other appropriate source(s), for 
verification of this event.  Additionally, the Veteran should 
be provided an opportunity to provide additional details 
regarding the nighttime bombing of KKMC, including the date 
of such event within a sixty-day window.  If sufficient 
information is provided, the AOJ should also submit this 
stressor to the appropriate source(s) for verification.  

Finally, the Board finds that the Veteran should be afforded 
a psychiatric examination to evaluate the nature and etiology 
of any current psychiatric disorder, including PTSD.  In this 
regard, the June 2003 VA psychiatric examination indicates 
that symptoms consistent with the Veteran's diagnosed major 
depressive disorder had their onset shortly after her 
separation from active duty service and that such symptoms 
coincided with the onset of her physical symptoms now 
diagnosed as fibromyalgia.  As discussed above, the Veteran 
is already in receipt of service connection for fibromyalgia, 
and such rating contemplates symptoms of depression and 
anxiety.  However, the June 2003 VA examiner appears to be 
suggesting that the Veteran may also have a separately 
diagnosed psychiatric disability that may either be related 
to her active duty service or may be related to her service-
connected physical disabilities.  Under these circumstances, 
additional medical evidence is needed prior to the Board 
making its determination.  See 38 U.S.C.A. § 5103A(d); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II. Chronic Chemical Substance Hypersensitivity

In February 1996, the Veteran filed a claim for 
"hypersensitivities to chemical substances" which, 
according to her, is related to her service in the Persian 
Gulf during the 1990s.  Pertinent to this remand, the 
Veteran's contemporaneous treatment records do not contain 
any diagnosis or treatment for hypersensitivities; however, a 
September 1996 letter from the Gulf War Research Center 
indicates that she underwent a three-day evaluation and was 
found to have multiple chemical sensitivities.  This letter 
also notes that the Veteran reports experiencing "bad 
headaches" after exposure to certain chemicals.  

In March 2010, after this appeal had been re-certified to the 
Board, the Veteran submitted a letter dated in December 2000 
which reflects that her unit may have been exposed to very 
low levels of a chemical agent that was demolished in 
Khamisiyan on March 10, 1991.  The letter also states that 
there is no indication that any long-term health effects 
would be expected from such exposure and that a fact sheet is 
enclosed for the Veteran's review.  

First, the Board observes that medical records associated 
with the Veteran's three-day evaluation at the Gulf War 
Research Center are not associated with the current record, 
nor is there any evidence that attempts have been made to 
obtain these records.  As they clearly contain information 
that is relevant to the current issue on appeal, a remand is 
necessary to make reasonable efforts to obtain these, and any 
other, records identified by the Veteran as relevant to her 
claimed hypersensitivity to chemical substances.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Additionally, the AOJ 
should contact the appropriate source(s), including the 
Office of the Secretary of Defense, to obtain additional 
information regarding the March 1991 chemical exposure 
incident, including the fact sheet referenced in the December 
2000 letter.  

Following completion of the above, the AOJ should schedule 
the Veteran for a VA allergy examination for the purpose of 
investigating whether the Veteran has any chronic symptoms 
related to hypersensitivity to chemical substances and, if 
so, whether any such symptoms are due to a diagnosed 
disability or disease.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to 
either (a) submit any treatment records 
associated with her claimed psychiatric 
disorders, including PTSD, or (b) provide 
information sufficient to allow the VA to 
obtain such treatment records, including 
the date(s) of treatment, the address of 
the facility, and a completed consent form.  

2.  Contact the Veteran and ask her to 
either (a) submit any treatment records 
associated with her claimed chronic 
chemical substance hypersensitivity, 
including records associated with the 
September 1996 Gulf War Research Center 
project, or (b) provide information 
sufficient to allow the VA to obtain such 
treatment records, including the date(s) 
of treatment, the address of the facility, 
and a completed consent form.

3.  Contact the appropriate source(s), 
including the Office of the Secretary of 
Defense, to obtain additional information 
regarding the March 1991 chemical exposure 
incident, including the fact sheet 
referenced in the December 2000 letter.  

4.  Obtain any VA treatment records, 
including any inpatient/hospitalization 
records from the VA Medical Center in 
Madison, Wisconsin and the Outpatient 
Clinic in Rockford, Illinois for the 
period from January 2001 through the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

5.  Contact the Veteran and request that 
she provide any additional details 
regarding her claimed stressor of a 
nighttime bombing at KMMC, including the 
date of such bombing (within a 60-day 
window).  The AOJ should also inform the 
Veteran that she can submit buddy 
statements to help corroborate her claimed 
stressor.

6.  Following any additional responses 
received from the Veteran, the AOJ should 
contact the JSRRC, and any other 
appropriate source(s) for verification 
that her claimed stressors occurred.  Such 
verification should include whether her 
unit, 12th Medical Detachment, was subject 
to bombing on January 1991 and the 
chemical alarms were triggered.  Any 
additional action suggested by JSRRC or 
other source(s) should be accomplished.

7.  After any outstanding records have 
been associated with the claims file, 
schedule the Veteran for a psychiatric 
examination.  The purpose of this 
examination is to determine the existence 
and etiology of any current acquired 
psychiatric disability, including PTSD.  
The claims file, including a list of 
verified stressor(s) and a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims file 
was reviewed in connection with the 
examination.  After reviewing the record 
and examining the Veteran, the examiner 
should answer the following questions:

    (a) The examiner should determine 
whether the Veteran currently has PTSD.  
If so, the examiner should determine 
whether the corroborated in-service 
stressor(s) provided by the AOJ were 
sufficient to produce PTSD.  In this 
regard, the examiner is instructed to 
consider only the stressor(s) identified 
as having been verified by the record.  
    
    (b) The examiner should identify any 
acquired psychiatric diagnosis other than 
PTSD and provide an opinion as to whether 
it is more likely than not (50 percent 
probability or greater), at least as 
likely as not (a 50-50 percent 
probability), or less likely than not 
(less than 50 percent probability) that 
any identified disability is etiologically 
related to the Veteran's active duty 
service, including her period of service 
in the Persian Gulf.  
    
    (c) The examiner should also opine as 
to whether any of the Veteran's current 
psychiatric symptoms are considered part 
of her service-connected fibromyalgia or, 
in the alternative, represent a separately 
diagnosed psychiatric disability.  If the 
examiner determines that the Veteran has a 
separately diagnosed psychiatric 
disability, then he/she should opine as to 
whether it is more likely than not (50 
percent probability or greater), at least 
as likely as not (a 50-50 percent 
probability), or less likely than not 
(less than 50 percent probability), that 
any identified disorder is proximately due 
to or been chronically worsened by the 
Veteran's service-connected disabilities, 
including fibromyalgia.  
    
    The examiner should utilize the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV) 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, if 
PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed and the 
foundation for all conclusions should be 
clearly set forth.  

8.  After any outstanding evidence has 
been associated with the claims file, 
schedule the Veteran for a VA allergy 
examination for the purpose of 
ascertaining the existence and etiology of 
any chronic chemical substance 
hypersensitivity.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
provide a response to all of the 
following:

(a) For the Veteran's claimed chemical 
substance hypersensitivity, identify and 
describe in detail any objective evidence 
of such disorder, including any associated 
symptomatology such as headaches, skin 
rashes, etc.  Then, render an opinion as 
to whether any of the Veteran's claimed 
symptoms are more likely than not (more 
than 50 percent probability), less likely 
than not (less than 50 percent 
probability), or at least as likely as not 
(50-50 probability) attributable to a 
known clinical diagnosis(es).  If a known 
clinical diagnosis(es) is found, the 
examiner should identify the 
diagnosis(es).  

(b) If the examiner identifies a 
diagnosis(es) for any of the Veteran's 
claimed symptoms, then he/she should 
provide an opinion as to whether such 
diagnosis(es) is more likely than not 
(more than 50 percent probability), less 
likely than not (less than 50 percent 
probability), or at least as likely as not 
(50-50 probability), etiologically related 
to the Veteran's Gulf War service, 
including exposure to low levels of 
chemical agents.  

(c) If the examiner identifies a 
diagnosis(es) for any of the Veteran's 
claimed symptoms, then he/she should 
provide an opinion as to whether such 
diagnosis(es) is more likely than not 
(more than 50 percent probability), less 
likely than not (less than 50 percent 
probability), or at least as likely as not 
(50-50 probability), otherwise 
etiologically related to the Veteran's 
military service, including whether there 
is competent evidence of record which 
indicates that it is at least as likely as 
not (50-50 probability or greater) that 
any of the Veteran's disorders manifested 
during service or are otherwise related to 
service.  

A detailed rationale should be provided 
for all opinions with reference to the 
objective evidence of record.  

9.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

10.  After completion of the above, and 
any other development deemed necessary, 
review the expanded record and determine 
if the Veteran has submitted evidence 
sufficient to warrant entitlement to the 
benefit sought.  Unless the benefit sought 
on appeal is granted, the Veteran and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


